Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

Allowable Subject Matter
Claims 20, 22-23, 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Claims 20, 22-23, 25-30 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 19, 21, 24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over “Gao” et. al. US 20200280173 A1 and further in view of “Shchegrov” et al., US 20070153866 A1 (analogously/alternatively US 20060280219 A1). 
Regarding claims 19, Gao teaches a wavelength tunable semiconductor laser (see figs. 1-24 and abstract) comprising: 
a wavelength tunable optical filter formed in a silicon photonics substrate (see figs. 1-5 and at least pa. 0081, 0039, 0115), and configured to yield a joint free-spectral-range between a first wavelength and a second wavelength (see at least parag. 0116, and 0118-0120); a phase matcher comprising a waveguide formed in the silicon photonics substrate and coupled to the wavelength tunable optical filter (see at least figs. 2-5 and parag. 0041, 0118, 0116; wherein the phase “matching” is through phase control section using heating elements over the waveguides); 
a gain chip comprising a lasing cavity having an active region disposed between a high-reflectivity facet and an anti-reflection facet having an exit port coupled to the waveguide of the phase matcher, the lasing cavity being configured to generate a laser light in the active region and to emit the laser light out the exit port see at least figs. 2-4 and pa. 0078 and 0115);
	However, Gao does not teach a thin film filter disposed on an outer side of the high-reflectivity facet, the thin film filter formed of a stack of alternating pairs of filter layers, each respective pair of filter layers containing a first filter layer overlying a second filter layer, among which a plurality of first filter layers have a first optical thickness, a plurality of second filter layers having a second optical thickness equal to the first optical thickness, and at least one first filter layer having a third optical thickness that is greater than the first optical thickness.    Such limitation is taught by  Shchegrov, who teaches, in the same field of endower, thin film filter 1610 over highly reflective layer 1601 with a stack of thin film filter pairs of different thicjness in at least fig. 16, and pa. 0135-0139.  Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Gao’s optical filter system with a placement of a thin film filter at its exit facet to provide locking the frequency to a desired wavelength range (pa. 0143).
 
The statements advanced in rejection of claim 19, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
	21. (New) The wavelength tunable semiconductor laser of claim 19 wherein the first filter layer in each pair of filter layers is more distal to the outer side of the high- reflectivity facet than the second filter layer in the same pair of filter layers (see pa. 0140 with higher and lower index layers).
	24.(New) The wavelength tunable semiconductor laser of claim 19 wherein each first filter layer of the alternating pairs of filter layers comprises a high-refractive index material and each second layer of the alternating pairs of filter layers comprises a low-refractive index material having a refractive index that is lower than the high-refractive index material (see pa. 0140 with higher and lower index layers). 
	With regard to claims 31-32, Gao further taches wherein the wavelength tunable optical filter comprises at least two ring resonators formed as respective ring-shaped waveguides in the silicon photonics substrate, each ring-shaped waveguide (see at least fig. 2);  wherein the wavelength tunable optical filter further comprises resistive thin-film heaters overlying respective ones of at least two ring resonators to provide wavelength tuning of the laser light up to a tunable range in an extended C-band (pa. 0034, 0039,  and 0049, 0119, 0120 ) from the first wavelength at 1526 nm to a mid-point of the joint-free-spectral-range at 1568 nm (see pa. 0120 with 1547 nm), as being obvious for such a mid point wavelength range variation; though Gao does not explicitly teach that the rigs have different radius, nonetheless,  Gao states that the rigs can be any structural type (see at least pa. 0059, 001$0).  Thus , it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Gao’s rings radiuses with different sizes to provide desired frequency spectra output. And since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20200412093 A1
US 20200280173 A1
US 20150288142 A1
US 20070153866 A1
US 20060280219 A1
US 20060268241 A1
US 7043097 B2

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883